Citation Nr: 0206624	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for post-operative herniated lumbar disc disease at 
L4-5 and L5-S1.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1985.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied entitlement to a 
disability evaluation in excess of 20 percent for the post-
operative herniated lumbar disc disease at L4-5 and L5-S1. 

This matter was remanded to the RO in May 2000 for additional 
development. 

A December 2001 rating decision assigned a 40 percent rating 
to the lumbar spine disability effective from October 30, 
1997.    


FINDINGS OF FACT

1.  The service-connected post-operative herniated lumbar 
disc disease at L4-5 and L5-S1 is principally manifested by 
complaints of pain in the low back and objective findings of 
limitation of flexion of the lumbar spine to 40 to 45 
degrees, limitation of rotation to 25 to 30 degrees, and 
limitation of lateral flexion to 35 to 40 degrees; severe 
recurring attacks with intermittent relief; slightly 
decreased left ankle jerk; and intermittent L5 symptoms.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for disability evaluation in excess of 40 
percent for post-operative herniated lumbar disc disease at 
L4-5 and L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293 (2001).

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In April 2001, the RO notified the veteran of the 
VCAA.  In an October 1998 statement of the case and in a 
December 2001 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
January 1998 and April 2001 in order to determine the current 
severity of his disorder.  The veteran underwent orthopedic 
and neurological examinations.  Relevant VA treatment records 
have been obtained and associated with the claims folder. 

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 


II.  Entitlement to a disability evaluation in excess of 40 
percent for post-operative herniated lumbar disc disease at 
L4-5 and L5-S1.  

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans' 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under Diagnostic Code 5293, intervertebral disc disease, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. §  4.14 (2001); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

A November 1991 hospital report indicates that the veteran 
underwent a left L4-5 and L5-S1 diskectomy, a left L5 
hemilaminectomy, a left L4 hemilaminectomy with left 
diskectomies at L4-L5, and a left foraminotomies at S1 and 
L5.  

A September 1997 VA treatment record indicates that the 
veteran has had intermittent back strain since the disc 
repair.  He was followed in the pain clinic and received 
injections intermittently.  The veteran used prednisone as 
recently as two to three weeks for back strain.  The veteran 
reported that two days prior, he was splitting wood and when 
he bent over to pick up the wood, the low back strained.  The 
impression was low back strain.   

A September 1997 Magnetic Resonance Imaging (MRI) revealed 
findings consistent with a superiorly directed left 
posterolateral recurrent disk herniation at L4-L5 which 
causes moderate mass effect upon the left ventral thecal sac 
and may impinge the left L5 nerve root as it was about to 
exit the thecal sac.  There was no evidence of recurrent disk 
herniation at the postoperative L5-S1 level, although left 
neural foraminal narrowing was present at that level.  

A September 1997 X-ray examination revealed degenerative disc 
disease at the L4/5 level and to a lesser extent, at the 
thoracolumbar junction.  There was no acute lumbar spine 
pathology.  

A January 1998 VA examination report indicates that the 
veteran took Motrin, Baclofen, Vicodin, and Percocet.  It was 
noted that the veteran was a postal worker in a supervisory 
position and he lost 14 days from work in the last year 
because of his back problems.  Since he has changed positions 
from a carrier to a supervisory position, he has done better.  
The veteran reported that there were many usual activities 
that he was not able to do such as yard work.  Physical 
examination revealed that there were good deep tendon 
reflexes at both paellas and Achilles tendons.  The veteran 
was able to walk on his toes and heels with out difficulty.  
Range of motion of the lumbar spine was extension to 20 
degrees, right and left lateral flexion to 35 degrees, right 
and left lateral rotation to 30 degrees, and forward flexion 
to 45 degrees.  Straight leg raising was positive at 45 
degrees bilaterally.  The diagnosis was status post lumbar 
laminectomy.  

An August 1998 VA treatment record notes that the veteran 
reported having a flare-up in August 1997 and he was treated 
with oral steroids with good relief.  It was noted that since 
August 1997, the veteran has had 4 episodes of severe low 
back pain and leg pain in the left lower extremity.  The 
symptoms in the left leg included numbness in the foot and 
great toe, occasional paresthesia, and shooting pains.  His 
last severe  flare-up was a few months ago.  The veteran had 
mild to moderate pain for two to three weeks.  He currently 
had low back pain.  The assessment was recurrent L5 symptoms 
intermittently.  He did not wish to consider surgery as he 
was managing the symptoms well.  Exercise and physical 
therapy were suggested.   

An October 1998 VA treatment record indicates that the 
veteran had chronic low back pain and he now had left lower 
radicular pain.  Examination revealed negative left ankle 
jerk and weakness in left dorsiflexion.  The assessment was 
rule out left lumbar radiculopathy.  An electromyography 
(EMG) was scheduled.  

A November 1998 EMG report indicates that the veteran had a 6 
to 8 week history of low back pain radiating down the back of 
the left leg.  The study was mildly abnormal because of the 
mild spontaneous activity noted in the distal left leg.  
However, the EMG of the left lumbosacral paraspinal muscles 
was normal.  It was noted that the study could be consistent 
with a left L5-S1 radiculopathy, but because of the inability 
to document paraspinal EMG abnormalities, this study could 
not prove the presence of radiculopathy.  It was noted that a 
more distal lesion in the plexus or a sciatic nerve could 
also cause such findings.  There was no other evidence of a 
lumbosacral plexopathy or sciatic mono-neuropathy on this 
study.    

A December 1998 VA treatment record reveals that the veteran 
had resolving acute radiculopathy.  It was noted that the 
epidural steroid injection offered about 45 percent pain 
relief.  Another December 1998 VA treatment record notes that 
the veteran reported that he was able to walk two or three 
times a week and he felt a slight reduction in back pain.  

A July 1999 VA treatment record notes that the veteran's low 
back pain improved.  The prednisone and Vicodin were renewed.  

An April 2000 VA pain clinic treatment record reveals that 
the veteran underwent a lumbar epidural injection.  The 
injection helped reduce the pain somewhat.  

An October 2000 VA treatment record for a risk reduction 
clinic indicates that the veteran's back pain did not limit 
walking and as a lifestyle goal, he was encouraged to take 
walks at work and to walk 30 minutes a day on the treadmill.  

An April 2001 VA orthopedic examination report indicates that 
since the surgery in 1991, the veteran had improvement, but 
he has had more severe symptoms in the past two years without 
further surgery.  The VA examiner stated that he reviewed the 
veteran's medical records, questioned the veteran and 
examined him.  The examiner noted that the veteran worked 
daily at the post office as a postal supervisor, but he has 
not had a day off from work due to his back in three months 
of 2001.  

The veteran had daily symptoms of some stiffness in the low 
back and some degree of pain with straining, twisting, 
turning, bending too far, or coughing.  The veteran did not 
report weakness.  The veteran did not have much fatigability 
or lack of endurance in that he had reduced work to a minimum 
in a supervisory job; his job was sedentary.  The veteran was 
unable to sit for more than 20 or 30 minutes without getting 
up and moving around or he would begin to develop pain often 
to the left outer aspect of his left lower extremity from the 
thigh to the knee.  The veteran also had symptoms when 
driving.  He could not go more than 20 or 30 minutes in the 
car without pain beginning to manifest with or without some 
numbness in the left lateral thigh posterior to the left 
knee.  If the veteran drove for up to an hour, he would need 
to get out of the car because the symptoms will go down to 
his left foot usually in the area of the great toe and first 
toe on the medial side of the foot of the arch.  The veteran 
had a lesser symptom on the great toe on the right foot.  

For treatment, the veteran took ibuprofen regularly.  The 
veteran reported that he had more severe pain at least one or 
more days each month and he took Vicodin which blunted the 
pain but did not totally relieve it.  Every three months, he 
took Percocet for more than a day at a time because of severe 
pain.  The veteran did not use a back brace or a cane.  The 
veteran did not have flare-ups, other than from overuse for a 
day or two at a time.  The flare-ups were not enough for 
bedrest.  The usual precipitation was prolonged driving 
and/or twisting right or left or to bend or lift.  The 
veteran simply ceased to bend, lift, twist, or to bend or 
lift until the pain abated.  Since the surgery in 1991, the 
veteran had a more sedentary supervising job.  He no longer 
ran or skied.  On a good day, the veteran was able to swing a 
golf club without significant symptoms. Ordinarily, he walked 
comfortably.  The veteran stated that he sometimes stumbled 
with his left foot but he has noticed no frank weakness.  

Physical examination revealed that the veteran had a barely 
perceptible left limp when walking down the hallway.  He had 
a antalgic but otherwise a normal gait.  He had preserved 
normal curvature of the lumbar spine.  No muscle spasm was 
seen.  He had well-formed, symmetrical muscles.  Standing, 
the veteran's posture was good.  He had no deficient flexing 
from side to side.  Goldwaite's sign was negative.  The 
veteran had tenseness with some tenderness immediately 
adjacent to the healed three inch hemilaminectomy scar.  
Range of motion of the lumbar spine was extension to 20 
degrees which was comfortable (normal extension was to 20 to 
30 degrees).  The veteran had left and right lateral flexion 
at the waist to 40 degrees (normal lateral flexion was to 40 
degrees).  There was slight discomfort with flexion to right 
and left.  Rotation to the right and left was to 25 degrees 
(normal rotation was to 20 to 25 degrees).  On rotation, 
stretching to the left low back caused pain at the end of the 
maneuver.  The veteran was able to forward flex to 70 degrees 
with discomfort at 40 degrees (normal flexion was to 90 to 
100 degrees).  He demonstrated no weakness.  Coordination was 
good.  Pain during the frequent but short-lived flare-ups at 
home would interfere with driving a car or with any activity 
which included bending or lifting; it did not require other 
functional limitation or fatigue.  The veteran remained 
strong in all other muscles.  Straight leg raising revealed 
pain at 50 degrees on the left.  He had no pain on the right 
lower extremity.  At the time of examination, the veteran was 
not experiencing numbness in the left thigh which has been 
described by the veteran.  The veteran had intact knee jerks 
and right ankle jerks but the examiner was unable to elicit a 
left ankle jerk.  

The examiner noted that the 1997 MRI findings revealed 
findings consistent with the veteran's history of surgery.  
The diagnosis was lumbar intervertebral degenerative disc 
disease at multiple levels, post-hemilaminectomy and 
diskectomies with left lower extremity radiculopathy, 
recurrent, with limited motion.    

An April 2001 VA neurological examination report reveals that 
the veteran currently worked at the post office.  He had a 
sit down job approximately 50 percent of the time.  He 
reported that he was able to cut the grass using a push lawn 
mower about half the time.  He was able to run the vacuum 
cleaner satisfactorily.  Physical examination revealed that 
the veteran could walk on his toes and heels and in tandem.  
Romberg was normal but the veteran did limp when jogging; the 
limp was mostly on the left.  Strength in the lower extremity 
muscles was good.  There were no fasciculations.  There was 
no atrophy.  The left ankle jerk was slightly decreased.  
Babinski signs were absent.  Superficial sensation was good 
in four extremities.  Vibration was normal in four 
extremities.  Trace figures were decreased in both feet.  The 
diagnosis was lumbar disc disease for approximately 20 years 
with decreased left ankle jerk and mild bilateral lower 
extremity sensory loss.  The examiner noted that the sensory 
loss may be a function of the diabetes mellitus.  X-ray 
examination was negative and unchanged from the January 1998 
examination.  

Analysis

A 40 percent rating is currently assigned to the veteran's 
service-connected post-operative herniated lumbar disc 
disease at L4-5 and L5-S1 under Diagnostic Code 5293, based 
upon findings of degenerative disc disease.  See 38 C.F.R. 
§ 471a, Diagnostic Code 5293.

The objective medical evidence shows that the veteran has 
severe intervertebral disc disease with recurring attacks 
with intermittent relief.  X-ray examination revealed 
degenerative disc disease at the L4/5 level and to a lesser 
extent, at the thoracolumbar junction.  The medical evidence 
shows that the veteran experiences flare-ups of severe back 
pain.  An August 1998 VA treatment record shows that the 
veteran reported having 4 episodes of severe low back pain in 
the past year.  The April 2001 VA examination report 
indicates that the veteran reported having severe pain one or 
more days each month and during that time, he took Vicodin 
which blunted the pain.  He reported that every three months, 
the pain was severe enough that he went on Percocet.  It was 
noted that the flare-ups were caused by overuse and lasted a 
day or two.  The flare-ups were not enough for bedrest.  The 
usual precipitation was prolonged driving, twisting or 
bending.  The medical evidence shows that the veteran also 
treats the severe back pain with steroid epidural injections.  
The medical evidence indicates that the veteran had daily 
symptoms of back stiffness and pain with straining, twisting, 
turning, bending too far, or coughing.  There were objective 
findings of limitation of motion, tenderness adjacent to the 
hemilaminectomy scar and slightly decreased ankle jerk.  He 
took Ibuprofen regularly for the pain.  The VA treatment 
records and examination reports show that the veteran has 
intermittent relief from the pain. 
 
Thus, the Board concludes that a 40 percent evaluation is 
appropriate for the service-connected lumbar spine disability 
under Diagnostic Code 5293, since the evidence shows severe 
disc disease with recurring attacks and intermittent relief.  

The Board finds that an evaluation greater than 40 percent is 
not warranted for the service-connected lumbar spine 
disability under Diagnostic Code 5293.  The medical evidence 
of record does not demonstrate that the veteran has 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 

The medical evidence does not demonstrate persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  The medical evidence shows that the 
veteran has intermittent L5 symptoms.  The medical evidence 
shows that the veteran has episodes of pain radiating from 
the back to the left lower extremity.  The symptoms are not 
persistent.  For instance, the August 1998 VA treatment 
record reflects a diagnosis of recurrent L5 symptoms, 
intermittently.  It was noted that the veteran reported 
having 4 episodes of pain radiating to the left leg in the 
past year.  His last flare-up was a few months ago.  The 
medical evidence shows that the veteran again complained of 
radicular pain in October 1998.  A December 1998 VA treatment 
record indicates that the veteran's acute radiculopathy was 
resolving.  The April 2001 VA orthopedic examination report 
indicates that the veteran reported having flare-ups of pain 
that radiated down his left leg.  The radiating pain or 
flare-ups were precipitated by prolonged driving, twisting, 
or bending.  The examiner noted that the veteran had no 
symptoms of numbness in the left thigh at the time of the 
examination.  The April 2001 VA neurological examination 
report shows that the only neurological finding was slightly 
decreased left ankle jerk.  As discussed above, the veteran 
has intermittent relief from the radiating pain and the 
severe pain.  The VA treatment records show that the veteran 
had improvement of the back pain with medication and epidural 
steroid injections.  The treatment records also show that the 
veteran had improvement of the back pain with walking.  
  
Significantly, the November 1998 EMG study could not prove 
the presence of radiculopathy.  The EMG of the left 
lumbosacral paraspinal muscles was normal.  There was no 
evidence of lumbosacral plexopathy or sciatic mono-
neuropathy.

The medical evidence shows that the veteran does not have 
demonstrable muscle spasm.  The VA treatment records and VA 
examination reports do not reflect findings of muscle spasm.  
The April 2001 VA orthopedic examination report specifically 
indicates that no muscle spasm was seen.  

The medical evidence shows that the veteran has slightly 
decreased left ankle jerk, not absent ankle jerk.  The April 
2001 VA neurological examination report reveals that the 
examiner found that the left ankle jerk was slightly 
decreased.  The Board recognizes that the VA examiner who 
conducted the April 2001 VA orthopedic examination was unable 
to elicit a left ankle jerk.  The Board finds the examination 
findings of the VA neurologist to be more probative than the 
examination findings of the VA orthopedist examination since 
ankle jerk is a neurological test.  In evaluating the 
probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997). 

However, even if the Board concedes that the veteran has 
absent left ankle jerk, a 60 percent evaluation is still not 
warranted since the veteran does not meet the other criteria 
for a 60 percent rating under Diagnostic Code 5293, 
specifically the persistent symptoms compatible with sciatic 
neuropathy with demonstrable muscle spasm or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

The Board concludes that an evaluation greater than 40 
percent is not appropriate for the service-connected lumbar 
spine disability under Diagnostic Code 5293.  The Board finds 
that the preponderance of the objective medical evidence of 
record, which has been described in detail above, is against 
finding that the veteran's lumbar spine disability is 
manifested by a pronounced disability with persistent 
symptoms and little intermittent relief so as to warrant a 
disability rating in excess of 40 percent under Diagnostic 
Code 5293.

The Board has examined all other diagnostic codes pertinent 
to disabilities of the lumbar spine.  Ankylosis of the lumbar 
spine or a fracture of a vertebra have not been demonstrated.  
Consequently, Diagnostic Codes 5285 and 5286 are not for 
application.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 40 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).  

The Board finds that the evidence of record does not 
demonstrate any additional significant functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45.  The medical evidence of record shows that the 
veteran has moderate to severe limitation of motion of the 
lumbar spine with slight discomfort with flexion and pain at 
the ends of rotation.  The April 2001 VA examination report 
indicates that the pain during the flare-ups interfered with 
the veteran's ability to drive a car or with any activity 
which called for bending or lifting.  The Board notes that 
the pain on motion and the pain during the recurring attacks 
is contemplated in the 40 percent disability rating under 
Diagnostic Code 5293.  There is no evidence of additional 
loss of motion, weakness, incoordination, fatigability and 
the like of such severity that an additional disability may 
be assigned under 38 C.F.R. §§ 4.40 and 4.45.  The April 2001 
VA orthopedic examination report specifically indicated that 
no weakness was found and coordination was good.  As noted 
above, the examiner noted that the pain during the flare-ups 
only interfered with the veteran's ability to drive, bend or 
twist; the examiner indicated that the pain did not cause any 
other functional limitations or fatigue.  The April 2001 VA 
neurological examination report indicates that strength of 
the lower extremity muscles was good.  There were no 
fasciculations.  There was no atrophy.  The veteran had well-
formed and symmetrical muscles.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for a 
higher disability rating.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders, such as Diagnostic Code 
8520, paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2001).  The Board finds that 
the veteran does not have additional neurological deficiency, 
which is distinct from his lumbar spine symptomatology, so as 
to warrant a separate disability rating under a diagnostic 
code pertinent to neurological disorders.  See Esteban and 
Bierman, supra.  Thus, a separate disability rating is not 
warranted.

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
post-operative herniated lumbar disc disease at L4-5 and L5-
S1 under Diagnostic Code 5293.  The preponderance of the 
evidence is against the claim and the claim for an increased 
rating is denied.  

III.  Entitlement to an extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the December 
2001 supplemental statement of the case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the lumbar spine 
disability on appeal.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected post-operative 
herniated lumbar disc disease at L4-5 and L5-S1 does not 
present an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected lumbar spine 
disability causes limited motion of the lumbar spine with 
painful motion and severe recurring attacks.  The veteran's 
lumbar spine disability is rated under Diagnostic Code 5293, 
intervertebral disc syndrome and this diagnostic code 
contemplates limited motion, painful motion, and recurring 
attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The veteran's symptoms 
are normal manifestations of this disorder and such symptoms 
are contemplated under Diagnostic Code 5293.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the lumbar spine disability.  There is no 
evidence of any hospitalization since 1991.    

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected lumbar spine 
disability causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requires marked 
interference with employment, not simply interference.  The 
evidence of record does demonstrate that the veteran had some 
physical restrictions at work and since his back surgery, he 
has worked in a supervisory position which is a more 
sedentary position.  The January 1998 VA examination report 
indicates that the veteran reported missing 14 days of work 
in one year due to his back symptoms.  During the severe 
flare-ups, the veteran was able to work if he took Percocet.  
The Board notes that the 40 percent disability evaluation for 
the lumbar spine disability under Diagnostic Code 5293 is an 
acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the post-operative herniated lumbar disc 
disease at L4-5 and L5-S1.  



ORDER

Entitlement to a disability evaluation in excess of 40 
percent for the post-operative herniated lumbar disc disease 
at L4-5 and L5-S1 is denied..


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

